PER CURIAM
Plaintiffs brought this action to recover money that was deposited in a joint checking account at defendant bank. The dispute is over the terms of the agreement of deposit, plaintiffs contending that defendant had agreed that two signatures, one of which was required to be plaintiff Estelle Wilson’s, were necessary to authorize withdrawal of money from the account. Defendant contended that any two of the three account holders were authorized to withdraw funds, and it honored checks signed only by the other account holders, Jones and Davis, who withdrew most of the money from the account. A jury found for plaintiffs, and defendant appeals, assigning error to the giving of one instruction, the failure to give requested instructions and to submitting the question of prejudgment interest to the jury.
We are satisfied that the instructions as a whole fairly presented the case to the jury and that there was no error in refusing to give defendant’s requested instructions. However, it was error for the court, sua sponte, to authorize prejudgment interest when plaintiffs did not allege their entitlement to it. Before prejudgment interest may be awarded, the complaint must allege a claim for it. Booras v. Uyeda, 295 Or 181, 188 n 3, 666 P2d 791 (1983); Shepherd v. Hub Lumber Co., 273 Or 331, 349, 541 P2d 439 (1975).
Judgment modified to eliminate award of prejudgment interest; affirmed as modified.